Citation Nr: 0737263	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-27 982	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for chronic disability 
manifested by right knee pain.

2.  Entitlement to service connection for chronic disability 
manifested by left knee pain.

3.  Entitlement to service connection for chronic disability 
manifested by right ankle pain.

4.  Entitlement to service connection for chronic disability 
manifested by left ankle pain.

5.  Entitlement to service connection for lumbosacral spine 
degenerative joint disease and degenerative disc disease.  





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from March 1986 to January 
1994.  He served in Southwest Asia from August 1990 to April 
1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that in pertinent part denied service connection 
for disabilities of both knee joints, both ankle joints, and 
the low back.  

The most recent supplemental statement of the case (SSOC) 
addressing service connection for the lumbar spine was issued 
in May 2005.  Subsequently, the RO received key medical 
evidence attributing lumbar spine pathology to the service-
connected thoracic spine.  While the RO granted service 
connection for the cervical spine based on this evidence, the 
RO did not grant service connection for the lumbar spine or 
issue an SSOC.  Although 38 C.F.R. § 19.31 would normally 
require a remand for issuance of an SSOC, because the 
decision below is favorable, a remand will not be necessary.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

In pertinent part of a January 2005 rating decision, the RO 
denied an increased rating for the thoracic spine and granted 
an effective date of August 4, 2004, for increased ratings 
for migraines and left shoulder tendonitis.  The veteran 
submitted a notice of disagreement (NOD) to the rating for 
the thoracic spine and for the effective dates for the 
increased rating for migraines and left shoulder tendonitis.  
In May and September 2005, the RO issued statements of the 
case (SOCs) discussing these issues.  The veteran did not 
file a substantive appeal and the RO closed these appeals.  
Because the veteran did not submit a substantive appeal, the 
Board lacks jurisdiction to further address these issues.  

Service connection for the left ankle is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic disability manifested by right knee pains due 
to undiagnosed illness has been manifested to a degree of 10 
percent since the veteran returned from Southwest Asia.  

2.  A chronic disability manifested by left knee pains due to 
undiagnosed illness has been manifested to a degree of 10 
percent since the veteran returned from Southwest Asia.  

3.  A chronic disability manifested by right ankle pains due 
to undiagnosed illness has been manifested to a degree of 10 
percent since the veteran returned from Southwest Asia.  

4.  Competent medical evidence reflects that the service-
connected thoracic spine disability caused lumbar 
degenerative joint disease and degenerative disc disease.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by right knee joint, left 
knee joint, and right ankle joint pains due to undiagnosed 
illness is presumed to have been incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1117, 1118, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2007).

2.  The requirements for secondary service connection for 
lumbar spine degenerative joint disease and degenerative disc 
disease are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits.  In this 
case, the Board is granting in full the benefits sought by 
the claimant.  Therefore, any error committed with respect to 
either the duty to notify or the duty to assist was harmless 
and will not be further discussed.  

Service Connection

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in this regulation provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2011.  

For purposes of this regulation, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to: (1) fatigue (2) signs or symptoms involving skin 
(3) headache (4) muscle pain (5) joint pain (6) neurologic 
signs or symptoms (7) neuro-psychological signs or symptoms 
(8) signs or symptoms involving the respiratory system (upper 
and lower) (9) sleep disturbances (10) gastrointestinal signs 
or symptoms (11) cardiovascular signs or symptoms (12) 
abnormal weight loss (13) menstrual disorders.  Supervening 
conditions, willful misconduct or affirmative evidence that 
the condition was not incurred during active military service 
in Southwest Asia will preclude payment of compensation under 
this section.  38 U.S.C.A. §§ 1113, 1117, 1118 (West 2002); 
38 C.F.R. § 3.317 (2007).

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  He maintains that he 
has illnesses manifested by various joint pains.  The medical 
evidence reflects that the knees and the right ankle have 
been examined carefully, but no diagnosis has been 
forthcoming.  Under these circumstances, the provisions of 
38 C.F.R. § 3.317 will be applied to the knees and the right 
ankle.  

Right Knee, Left Knee, Right Ankle

The veteran's service medical records (SMRs) reflect 
treatment for right knee pains and brief complaint of left 
knee pains, but no complaint for the right ankle.  An October 
2001 VA Persian Gulf War protocol examination notes that 
there was a history of bilateral knee degenerative joint 
disease with chondromalacia patellae; however, the 
examination and current X-rays showed entirely normal knee 
joints.  

A November 2001 VA orthopedic clinic report notes a history 
of right knee and right ankle pains, but no objective finding 
was seen in these joints.  The report notes that the veteran 
was not to be a candidate for surgery or other orthopedic 
intervention and that he was sent to pain management class.  

According to a March 2002 VA compensation examination report, 
the right knee had full range of motion.  Although the 
veteran was apprehensive during patella palpation, no 
abnormality was found.  X-rays of the right knee were 
negative.  The orthopedist requested a magnetic resonance 
imaging (MRI) study of the right knee, as a torn meniscus was 
suspected.  

In an April 2002 addendum report, the VA orthopedist notes 
that an MRI of the right knee showed normal menisci and 
normal anterior cruciate ligament and posterior cruciate 
ligaments.  The orthopedist concluded with this: "On 
physical and X-ray examination I can find no objective 
evidence of organic pathology to explain his low back pain or 
right knee pain."  

According to the veteran's September 2004 testimony, he noted 
that an SOC incorrectly reflects that he injured the right 
knee while running or walking up steps.  He testified that he 
had injured the right knee in a parachute landing fall and by 
playing football during active service.  He testified that he 
twisted the left knee playing softball during active service.  
He also testified that he had no specific ankle injury, but 
that bilateral ankle pains arose after active service.  

The Board finds unequivocal objective evidence of chronic 
bilateral knee and right ankle joint pains, that is, these 
pains have existed for more than six months.  The knee joints 
and the right ankle joint have specifically been examined by 
VA and found to have no diagnosed disability.  Because the 
veteran is a Persian Gulf War veteran with chronic illness 
not attributable to a known diagnosis, the Board must 
consider pains of these joints due to undiagnosed illness.  
The next question is whether these chronic joint pains are 
manifested to a degree of 10 percent or more.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, a painful 
joint warrants at least a 10 percent rating.  Therefore, the 
Board is compelled to find that an undiagnosed illness has 
caused chronic pains of each knee and the right ankle that 
have been manifested to a degree of 10 percent.  There has 
been no evidence presented that suggests that these symptoms 
are the result of a supervening condition, willful 
misconduct, or that the condition was not incurred during 
active military service in Southwest Asia.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated, "the requirement that a veteran show a 
"nexus between the chronic disability and the undiagnosed 
illness" impermissibly adds a limitation to, rather than 
derives from, the statute and the regulation and thus runs 
afoul of Brown v. Gardner, 513 U.S. 115 (1994) (regulation 
imposing fault requirement where no such requirement is 
imposed by its implementing statute is invalid)."  
Neumann v. West, 14 Vet. App. 12, 22 (2000).

The regulatory requirements for presumptive service 
connection for joint pains of both knees and of the right 
ankle have been met.  Service connection is therefore granted 
for an undiagnosed illness manifested by chronic right and 
left knee joint pains and right ankle joint pain.  

Lumbar Spine

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310 (2003); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

The SMRs note numerous treatments for back pain and low back 
pain.  In April 2001, VA granted service connection for 
residuals of a thoracic spine injury acquired during a 
parachuting accident.  

An October 2001 VA Persian Gulf War protocol examination 
notes that X-rays showed lumbar degenerative disc disease.  

According to a March 2002 VA compensation examination report, 
the lumbar spine had limited range of motion.  X-rays showed 
osteophytes at several levels and mild degenerative disc 
disease at L1-2.  Regardless of these findings, in an April 
2002 addendum report, the VA orthopedist concluded that there 
was no organic pathology to explain the low back pain. 

In sharp contrast to the above report, in May 2003 a VA 
physician noted that X-rays of the lumbar spine showed disc 
pathology that explained the current low back pains.  The 
physician dissociated degenerative disc disease with any 
event of active service, such as parachuting, however.  

According to the veteran's September 2004 testimony, he 
injured his low back jumping and has had low back pain ever 
since.  

In June 2005, the veteran underwent VA orthopedic examination 
by a physician.  The physician noted that the veteran sought 
an increased rating for his service-connected thoracic spine.  
Current conditions of the cervical, thoracic, and lumbar 
spine were noted.  The lumbar spine impression was 
degenerative disc disease with foraminal stenosis on the left 
side of L5-S1 and degenerative joint disease of the facet 
joint of the lumbar spine.  The physician concluded with 
this: "His cervical and lumbar spine conditions are due to 
his SC thoracic spine." 

Evaluating the above evidence, the Board finds persuasive 
medical evidence of a current lumbar spine diagnosis.  While 
the April 2002 VA examiner found no lumbar spine pathology, 
the medical evidence overwhelming supports a current 
diagnosis of lumbar spine degenerative joint disease and 
degenerative disc disease.  

Concerning medical evidence of a link to a service-connected 
disability, the June 2005 VA medical nexus opinion provides a 
clear nexus between service-connected disability and the 
current low back diagnosis.  No physician has controverted 
this opinion.  Thus the medical evidence favors the claim for 
service connection for the low back on a secondary basis.  
Secondary service connection for lumbar spine degenerative 
joint disease and degenerative disc disease is therefore 
granted. 




ORDER

Service connection for a chronic disability manifested by 
right knee pain, due to undiagnosed illness, is granted.

Service connection for a chronic disability manifested by 
left knee pain, due to undiagnosed illness, is granted.

Service connection for a chronic disability manifested by 
right ankle pain, due to undiagnosed illness, is granted.

Service connection for lumbosacral spine degenerative joint 
disease and degenerative disc disease, secondary to the 
service-connected thoracic spine, is granted.  


REMAND

The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  The veteran seeks service connection for a left 
ankle disability.  No examiner has clearly set forth whether 
the left ankle is disabled, and, if so, whether the 
disability is related to active service or a service-
connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), and (2) requests the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  After the development requested above 
has been completed, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination by an 
appropriate specialist.  The claims file 
should be made available to the physician 
for review of the pertinent evidence.  
All indicated tests and studies should be 
undertaken.  The physician should elicit 
a complete history of any left ankle 
trauma from the veteran, and answer the 
following:

I.  What is the current diagnosis or 
diagnoses relative to the left 
ankle?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason. 

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
SSOC and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
claim.  No action by the veteran is required until he 
receives further notice; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of the claim.  38 C.F.R. § 3.655 (2007).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


